Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

-- Claims 11 and 12 are rejoined --
	
-- 7. (Amended) The system of claim 1, wherein the controller is a full authority digital engine control (FADEC). --

-- 14. (Currently amended) A fuel system for a turbomachine engine, comprising:
a mechanically driven primary pump configured to be driven by an input shaft connected to the turbomachine engine;
a boost pump driven by an electric motor configured to supply pressurized fuel to the primary pump via a boost branch;

a flow system configured to allow the boost pump to also directly provide pressurized fuel to one or more fuel metering valves and/or one or more fuel nozzles through a bypass branch to the downstream branch, such that when the bypass valve is in a bypass position, flow from the primary pump does not flow to the downstream branch, and the bypass valve allows communication between an output of the primary pump and the boost branch, wherein the electric motor is controlled by a controller, wherein the controller is operatively connected to a speed sensor that senses the speed of the input shaft 


-- 19. (Currently amended) A method of providing fuel to a turbomachine engine, comprising:
pumping fuel with a primary pump mechanically driven by an input shaft of the turbomachine engine; 
pumping fuel with a boost pump driven by an electric motor; 
supplying pressurized fuel from the boost pump to the primary pump via a boost branch;
moving a bypass valve to a bypass position, wherein the bypass valve is or includes a three-way valve disposed in a downstream branch downstream of the primary pump and the boost pump; 
from the boost branch to the downstream branch such that when the bypass valve is in a bypass position, flow from the primary pump does not flow to the downstream branch, and the bypass valve allows communication between an output of the primary pump and the boost branch; and 
controlling the electric motor with a controller at least in part as a function of a speed of the input shaft, wherein the controller is operatively connected to a speed sensor that senses the speed of the input shaft 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746